PER CURIAM.
This is an appeal from a judgment dismissing a complaint brought to secure a patent under Section 4915 R.S.1 Appellant has designed a method of lighting which eliminates glare. It consists of putting a polarizer in front of the light and arranging the lamp so that the rays fall on the surface to be illuminated at an angle of between twenty and seventy degrees. The utility of placing a polarizer in front of a source of light to eliminate glare has been known since 1895. At least three patents have been granted which embody this principle. The appellant has an ingenious new arrangement of the polarizer but we do not think the evidence justifies disturbing the findings of the Patent Office and the trial court that this new arrangement of well known elements is not patentable.
Affirmed.

 35 U.S.C.A. § 63.